                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                   8:04CR194

        vs.
                                                       ORDER ON APPEARANCE FOR
MATTHEW L. HANSON,                                   SUPERVISED RELEASE VIOLATION

                      Defendant.


       The defendant appeared before the Court on August 5, 2019 regarding Second
Amended Petition for Offender Under Supervision [146]. David R. Stickman represented the
defendant. Susan Lehr represented the government. The defendant was advised of the
alleged violation(s) of supervised release, right to retain or appointment of counsel, and any
right to a preliminary hearing in accordance with Federal Rule of Criminal Procedure
32.1(a)(3).
       The government made an oral motion to dismiss Petition for Offender Under
Supervision [126], and Amended Petition for Offender Under Supervision [144].             The
government’s oral motion to dismiss Petition for Offender Under Supervision [126] and
Amended Petition for Offender Under Supervision [144] is granted without objection.
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as
alleged in the petition to believe the defendant violated the terms of supervised release and
the defendant should be held to answer for a final dispositional hearing. Fed. R. Crim. P.
32.1(b)(1)(C). The defendant shall appear personally for a final dispositional hearing before
Senior U.S. District Judge Laurie Smith Camp in Courtroom No. 2, Roman L. Hruska U.S.
Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 10:30 a.m. on August 29, 2019.
       The government moved for detention based upon risk of flight and danger. The
defendant requested a detention hearing which was held. The defendant met his burden to
establish by clear and convincing evidence that he will not flee or pose a danger to any other
person or to the community. Fed. R. Crim. P. 32.1(a)(6). The government’s motion for
detention is denied, and the defendant shall be released on the current terms and conditions
of supervision. 18 U.S.C. § 3143(a)(1).
IT IS SO ORDERED.

Dated this 5th day of August, 2019.

                                          BY THE COURT:

                                          s/ Michael D. Nelson
                                          United States Magistrate Judge




                                      2
